Title: From Thomas Jefferson to Daniel L. Hylton, 6 December 1792
From: Jefferson, Thomas
To: Hylton, Daniel L.



My dear Sir
Philadelphia. Dec. 6. 1792.

You will have received my letter of Nov. 22. two or three days after the date of yours of the 26. and this will in a great measure have answered yours. I therein expressed a wish to obtain Dr.  Taylor’s bonds backed by some other responsible person, because two responsible persons are always necessary to secure ultimately against the accidents which may happen to one of them in the course of a long credit. However, if he persists in refusing to give some other respon sible security, I left it to yourself to judge of his single responsibility. On that head Mr. Eppes’s information satisfies me, and I can only repeat my wish for two good obligors in each bond, but that I will be content with him and Banks, jointly and severally bound backed by the Greenbriar mortgage rather than not wind up this matter and put an end to your trouble and my anxiety.—Adieu, my dear Sir, your’s affectionately & sincerely

Th: Jefferson

